Title: To John Adams from Nicolaas & Jacob van Staphorst, 13 June 1782
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John



Amsterdam 13 June 1782
Sir

Hereby we’ve the honour to hand your Excellency the English Copy of the Bond, which you was pleased to desire for your perusal. We hope to send you soon the printed bonds for signing, and also the authentic copys, which are to be send to Congres for ratification.
Since Messs. Willink and De La Lande & Fynje were occupied with other Business, they had no opportunity to sign this letter, which we beg to excuse, and to accept the assurances of their Esteem, as also of the sincerest and humble considerations from Sir Your most humble, and Most obedient Servants

Nics. & Jacob van Staphorst

